DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated September 1, 2021, have been entered. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2015/098544 (“Yamato”; see corresponding English-language document US 2016/0340827) in view of US 2013/0184380 (“Shimizu”).
Considering Claims 1, 2, and 4-6: Yamato teaches a resin composition containing a thermoplastic or curable resin and a fine cellulose fiber composite.  (Yamato, ¶ 0005).  Yamato teaches that in the fine cellulose fiber composite an ethylene oxide/propylene oxide (EO/PO) copolymer or propylene oxide (PO) polymer is bound to the cellulose fibers via an amide bond.  (Id.).  Yamato teaches that the amide bond (i.e., a covalent Id. ¶ 0021).
The thermoplastic or curable resin of Yamato reads on the resin component of the composition of claims 1 and 2.  The fine cellulose fiber composite of Yamato reads on the cellulose fiber composite component of the composition of claim 1.  The amine group of the EO/PO copolymer or PO polymer of Yamato reads on the “modifying group” of claim 1.  The carboxy groups in the cellulose fibers of Yamato read on the carboxy group of claim 1.
Yamato teaches an example where 0.16 parts of the fine cellulose fiber composite is used with 100 parts of a polylactic acid resin.  (Id. page 28, Table 3, Example I-10).  This amount of cellulose fiber composite falls within the “0.1 parts by mass to 20 parts by mass” range of claim 1.
Yamato teaches that the carboxy groups are introduced at the C6-position of the cellulose units by selective oxidation “via aldehyde groups.”  (Id. ¶ 0064).  Yamato teaches that the oxidation treatment achieves a carboxy group content of from 0.1 to 3 mmol/g and preferably 2 mmol/g or less.  (Id. ¶ 0064, 0199).  This carboxy group content reads on the “2 mmol/g or less” carboxy group content limitation of claim 1.
Yamato is silent as to the aldehyde group content of the fine cellulose fiber component of the resin composition.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu, ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu further teaches that the aldehyde groups can be removed by conducting a second oxidation step.  (Id. ¶¶ 0044-0048).  The first and second oxidation steps of Shimizu read on the product-by-process limitations of claim 9.  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by claims 1 and 4-6.  Yamato and Shimizu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely oxidized cellulose compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fine cellulose fiber 
Considering Claim 3: Yamato teaches an elastomeric resin.  (Yamato, ¶ 0157).
Considering Claims 7 and 9: Yamato teaches a carboxy content in the cellulose fiber composite reading on the carboxy content of claims 7-9.  (Yamato, ¶ 0199).
Considering Claim 12: Yamato that the EO/PO copolymer or PO is one that contains a primary amine or secondary amine.  (Yamato, ¶ 0021).  Yamato specifically teaches various commercial polyetheramines sold under the trade names JEFFAMINE and SURFOAMINE.  (Id. ¶ 0038).
Considering Claim 13: Yamato teaches that the crystallinity of the cellulose fibers is preferably 30 percent or more.  (Yamato, ¶ 0064).
Considering Claim 14: Yamato teaches that the resin composition is used to produce a resin molded article.  (Yamato, ¶¶ 0185-0186).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Pat. 9,243,128 in view of US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 2 of the ’128 patent teach a composition containing cellulose microfibers and moldable resin.  Claim 1 of the ’128 patent teaches that the cellulose microfibers contain carboxy groups and an adsorbed surfactant containing a quaternary alkylammonium compound.  The adsorbed surfactant of the claims of the ’128 patent read on the modifying group of present claim 1.  Claims 1 and 2 of the ’128 patent teach a carboxy group content of the cellulose fibers of 0.1 to 3 mmol/g.  This range substantially overlaps with the carboxy group content range of present claim 1.  Claim 6 of the ’128 patent teaches that the cellulose microfiber content is from 0.01 to 1% by mass.  This range substantially overlaps with the amount of cellulose fibers of present claim 1.
The claims of the ’128 patent are silent as to the aldehyde group content of the cellulose microfibers.  However, Shimizu teaches that in a cellulose material oxidized to Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose of the claims of the ’128 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-7, 9, and 12-14: The claims of the ’128 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-7, 9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. 10,266,968 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 17 of the ’968 patent teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claim 1 of the ’968 patent teaches that the cellulose fibers contain carboxy groups that bind to an amine group in an ethylene oxide/propylene oxide (EO/PO) copolymer moiety.  The amine group of the claims of the ’968 patent reads on the modifying group of present claim 1.  Claim 4 of the ’968 patent teaches a carboxy group content of the cellulose fibers of 0.4 to 3 mmol/g.  This range substantially overlaps with the carboxy group content range of present claim 1.
The claims of the ’968 patent are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It 
The claims of the ’968 patent also appear to be silent as to the amount of cellulose fibers used in the resin.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the claims of the ’968 patent teach the general conditions of functionalized cellulose fibers in a resin corresponding to the claimed composition, and applicant has not presented any evidence indicating that the broadly claimed amount of cellulose fibers in the composition is critical.
Considering Claims 2-7, 9, and 12-14: The claims of the ’968 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-7, 9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. 10,781,552 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’552 patent teaches a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1 and 10 of the ’552 patent teach that the cellulose fibers contain carboxy groups that bind to an amine group in an ethylene oxide/propylene oxide (EO/PO) copolymer moiety.  The amine group of the claims of the ’552 patent read on the modifying group of present claim 1.  Claims 4 and 17 of the ’552 patent teach a carboxy group content of the cellulose fibers of 0.1 to 3 mmol/g.  This range substantially overlaps with the carboxy group content range of present claim 1.
Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’552 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
The claims of the ’552 patent also appear to be silent as to the amount of cellulose fibers used in the resin.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the claims of the ’552 patent teach the general conditions of functionalized cellulose fibers in a resin corresponding to the claimed composition, and applicant has not presented any evidence indicating that the broadly claimed amount of cellulose fibers in the composition is critical.
Considering Claims 2-7, 9, and 12-14: The claims of the ’552 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-7, 9, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/317,360 (claim set dated June 25, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1, 12, and 16 of the ’360 application teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1, 2, and 10 
The claims of the ’360 application are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’360 application to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-7, 9, and 12-14: The claims of the ’360 application and Shimizu teach or suggest the limitations of the present dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated September 1, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 12-14 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn based on the pyrolysis temperature and heat resistance values discussed by Yamato and Shimizu, respectively.  Applicant states that “one of ordinary skill in the art would not have been able to extrapolate the influence of the amount of aldehyde on the heat resistance of cellulose fibers, into the influence of the amount of aldehyde on the heat resistance of the resin composition.”  
B) At pages 14-15 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn because Shimizu does not teach the claimed cellulose fiber content of “0.1 parts by mass to 20 parts by mass.”  Applicant appears to correctly point out that in Shimizu the mass of the cellulose fibers is larger than the mass of the resin.  This argument has been fully considered but is not found to be persuasive because the examiner is not relying on Shimizu for a teaching of the claimed cellulose fiber content.  The examiner notes that Yamato teaches an example composition where 0.16 parts of the fine cellulose fiber composite is used with 100 parts of a polylactic acid resin.  (Yamato, page 28, Table 3, Example I-10).  This amount of cellulose fiber composite falls within the “0.1 parts by mass to 20 parts by mass” range of claim 1.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) At pages 15-19 of the remarks, applicant argues that the obviousness rejection should be withdrawn in view of unexpected results shown at Tables 3 to 6 of the original disclosure.  The alleged unexpected result is an excellent heat resistance achieved by a composite having an aldehyde group content of 0.20 mmol/g or less.  This argument has been fully considered but is not found to be persuasive because the alleged unexpected result is not commensurate in scope with the claimed invention.  
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the scope of claim 1 is much broader than the scope 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767